Judge Underwood
delivered the opinion of the Court.
Shaver warranted Stevenson, to .recover of him the amount of a note which he had assign-*548e¿ t0 Daniel Wimp or David' A. Haskill, and which had assigned to Shaver. There is no grounds for sustaining the verdict and judgment of the circuit An assignee cannot warrant or sue a remote assignor at law* R does not appear that Shaver used aey diligence to collect the demand from Haskill. The evidence spread on the record which is certified to be all that was given on the trial, is altogether insufficient to sustain the verdict. The court erred in not granting a new trial.
not"warrant*” or.sue at law, a remote assignor.
Brown, for plaintiff; Semple, for defendant.
Wherefore, the judgment of the circuit court is reversed, and the cause remanded for a new trial.
The plaintifFin error must recover his costs.